DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MICHAEL MCCUTCHEON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1188

                           [August 12, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 95-21915CF10A.

  Dane K. Chase of Chase Law Florida, P.A., Saint Petersburg, for
appellant.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.